Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-16, 19, and 20 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendment.
Claims 1, 7, 10, 11, and 16 have been amended and claims 2, 17, and 18 have been cancelled.  Thus, claims 1, 3-16, 19, and 20 are presented for examination.

Allowable Subject Matter
Claims 1, 3-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Taylor et al. [U.S. Patent Publication 2016/0297324], discloses the number of door opening events of a vehicle being detected by a vehicle telematics system (paragraph 0011) where the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device and the telematics device of the vehicle can obtain the sensor data associated with the door closings via a mobile communications device located inside of the vehicle (paragraph 0012) which infers the use of a radio frequency device. The second most similar art of record, Burgess, [U.S. Patent Publication 2017/0169675], discloses an RFID enabled device having a sensing switch, which generates a magnetic field, used to convey the opened or closed state of a door when communicating with an RFID reader .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689